Exhibit 10.22
ABM DEFERRED COMPENSATION PLAN
(Amended and Restated, Effective October 25, 2010)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
1.01 “401(k) Plan”
    1  
1.02 “Account”
    1  
1.03 “Administrative Committee” or “Committee”
    1  
1.04 “Beneficiary”
    1  
1.05 “Board”
    1  
1.06 “Change in Control”
    1  
1.07 “Code”
    1  
1.08 “Company”
    1  
1.09 “Compensation”
    1  
1.10 “Deferral”
    1  
1.11 “Disabled” or “Disability”
    1  
1.12 “Effective Date”
    2  
1.13 “Eligible Employee”
    2  
1.14 “Employer”
    2  
1.15 “ERISA”
    2  
1.16 “Highly Paid Participant”
    2  
1.17 “Identification Date”
    2  
1.18 “Key Employee”
    2  
1.19 “Participant”
    2  
1.20 “Performance-Based Bonus”
    2  
1.21 “Performance Shares”
    2  
1.22 “Person”
    3  
1.23 “Plan”
    3  
1.24 “Plan Year”
    3  
1.25 “Restricted Stock Units”
    3  
1.26 “Scheduled Withdrawal Date”
    3  
1.27 “Separation from Service”
    3  
1.28 “Valuation Date”
    3  
 
       
ARTICLE II ELIGIBILITY FOR PARTICIPATION
    3  
2.01 Eligibility Requirements
    3  
2.02 Change in Employment Status
    3  
2.03 Determination of Eligibility
    4  
 
       
ARTICLE III DEFERRALS
    4  
3.01 Deferrals
    4  
3.02 Deferral Election
    4  
 
       
ARTICLE IV ACCOUNTS, FUNDING AND VALUATION
    5  
4.01 Establishment of Account
    5  
4.02 Valuation of Account Prior to the Implementation of a Supplemental Plan
    6  
4.03 Investment Elections After Implementation of a Supplemental 401(k) Plan
    6  

i



--------------------------------------------------------------------------------



 



         
ARTICLE V PARTICIPANTS’ VESTED INTERESTS
    7  
5.01 Vesting
    7  
 
       
ARTICLE VI DISTRIBUTION OF BENEFITS
    7  
6.01 Distribution of Benefits
    7  
6.02 Unforeseeable Emergency Withdrawals
    9  
6.03 Special Distribution Election on or before December 31, 2007
    10  
6.04 Prohibition on Acceleration
    10  
6.05 Distributions to Key Employees
    11  
 
       
ARTICLE VII DEATH
    11  
7.01 Death
    11  
 
       
ARTICLE VIII THE ADMINISTRATIVE COMMITTEE
    11  
8.01 Appointment of Administrative Committee
    11  
8.02 Committee Operating Rules
    11  
8.03 Allocation and Delegation of Responsibilities
    12  
8.04 Duties and Responsibilities
    12  
8.05 Expenses and Compensation
    13  
8.06 Information from Employer
    13  
8.07 Administrative Committee; Signature
    13  
 
       
ARTICLE IX PARTICIPANTS’ RIGHTS
    13  
9.01 Special Disclosures
    13  
9.02 Filing a Claim for Benefits
    13  
9.03 Denial of a Claim
    14  
9.04 Limitation of Rights
    14  
 
       
ARTICLE X AMENDMENT AND TERMINATION
    14  
10.01 Amendment
    14  
10.02 Termination of the Plan
    15  
10.03 Termination upon a Change in Control
    15  
10.04 Termination upon Dissolution or Bankruptcy
    15  
 
       
ARTICLE XI MISCELLANEOUS
    15  
11.01 Execution of Receipts and Releases
    15  
11.02 Notice and Unclaimed Benefits
    16  
11.03 Non-Alienation of Benefits
    16  
11.04 Loans to Participants
    16  
11.05 Benefits Payable to Incompetents
    17  
11.06 Applicable Law
    17  
11.07 Headings as Guide
    17  
11.08 Pronouns
    17  
11.09 Reference to Laws
    17  
11.10 Agent Designated for Service of Process
    17  
11.11 Participant’s Rights Unsecured
    17  

ii



--------------------------------------------------------------------------------



 



ABM DEFERRED COMPENSATION PLAN
(Amended and Restated, Effective October  25, 2010)
ARTICLE I
DEFINITIONS
The following terms as used herein shall have the meaning hereinafter set forth
unless the context clearly indicates a different meaning is required. Whenever
in these definitions a word or phrase not previously defined is used, such word
or phrase shall have the meaning thereafter given to it in Article I unless
otherwise specified.

  1.01   “401(k) Plan” means the ABM Industries Incorporated 401(k) Employee
Savings Plan.     1.02   “Account” means the account established and maintained
by the Administrative Committee for each Participant.     1.03   “Administrative
Committee” or “Committee” means those individuals designated by the Board to
administer the Plan, and any successors appointed in accordance with
Section 8.02.     1.04   “Beneficiary” means the Person last designated by a
Participant on a form provided by the Administrative Committee or by the terms
of the Plan to receive any amounts payable under the Plan following the death of
the Participant. A Participant may change the Beneficiary from time to time on a
form provided by the Administrative Committee.     1.05   “Board” means the
Board of Directors of the Company.     1.06   “Change in Control” shall have the
meaning given that term in Section 10.03.     1.07   “Code” means the Internal
Revenue Code of 1986, as amended from time to time.     1.08   “Company” means
ABM Industries Incorporated.     1.09   “Compensation” means all cash amounts
(including base salary, Performance-Based Bonuses and other bonuses) paid by the
Employer to the Employee while a Participant with respect to services rendered
during the Plan Year, including all Deferrals elected by the Participant during
the Plan Year, but excluding compensation derived from awards made under any
equity incentive, change in control, or severance plans or arrangements that the
Company adopts.     1.10   “Deferral” means an amount that a Participant has
elected to defer under Article III.     1.11   “Disabled” or “Disability” means
that an individual is determined to be totally disabled by the Social Security
Administration.

1



--------------------------------------------------------------------------------



 



  1.12   “Effective Date” means March 13, 2008.     1.13   “Eligible Employee”
means any individual, including an officer of the Employer, who is (a) employed
(other than as a director) by the Employer, (b) not either an hourly manual
employee or in a unit of employees covered by a collective bargaining agreement,
and (c) determined to be a Highly Paid Participant as defined in Section 1.16
during the Plan Year.     1.14   “Employer” means the Company, its subsidiaries
(within the meaning of sections 414(b) and (c) of the Code), and its successors
or assigns.     1.15   “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time.     1.16   “Highly Paid Participant”
effective January 1, 2008, means any Participant whose base rate of pay is at
least $25,000 per year more than the amount established by the Internal Revenue
Service under Section 414(q)(1)(B) of the Internal Revenue Code of 1986 as
amended.     1.17   “Identification Date” means each December 31.     1.18  
“Key Employee” means a Participant who, on an Identification Date, is:

  (a)   An officer of the Employer having annual compensation greater than the
compensation limit in section 416(i)(1)(A)(i) of the Code, provided that no more
than 50 officers of the Company shall be determined to be Key Employees as of
any Identification Date;     (b)   A 5% owner of the Employer; or     (c)   A 1%
owner of the Employer having annual compensation from the Company of more than
$150,000.

      If a Participant is identified as a Key Employee on an Identification
Date, then such Participant shall be considered a Key Employee for purposes of
the Plan during the period beginning on the first April 1 following the
Identification Date and ending on the next March 31.     1.19   “Participant”
means any Eligible Employee or former Employee who has satisfied the eligibility
requirements of Section 2.01 who is, or may become, eligible to receive a
benefit or whose Beneficiary may be eligible to receive a benefit under the
Plan.     1.20   “Performance-Based Bonus” means the definition of
performance-based compensation, as defined in section 409A of the Code and the
regulations promulgated thereunder.     1.21   “Performance Shares” means grants
of Company stock which vest after a fixed time period provided the Company
achieves predetermined performance goals during the specific performance period.

2



--------------------------------------------------------------------------------



 



  1.22   “Person” means any individual, partnership, joint venture, corporation,
mutual company, joint stock company, trust, estate, unincorporated organization,
association, or employee organization, and shall, where appropriate, include two
or more of the above.     1.23   “Plan” means this ABM Deferred Compensation
Plan, as amended and restated effective March 13, 2008. The Plan is intended to
be an unfunded plan for the benefit of a select group of management or highly
compensated employees, as such are defined in ERISA.     1.24   “Plan Year”
means the 12-month period commencing January 1 and ending on the following
December 31.     1.25   “Restricted Stock Units” means grants of Company stock
which vest after a fixed time period. The person to whom the grant cannot sell
the shares or realize compensation value until the vesting requirement has been
met, at which time restrictions are removed.     1.26   “Scheduled Withdrawal
Date” means the month and year that the Participant elects; provided, however,
that a Scheduled Withdrawal Date must be no less than three years after the Plan
Year to which the election is made.     1.27   “Separation from Service” means
termination of employment with the Company, other than by reason of Disability
or death, as defined under the regulations promulgated under section 409A of the
Code.     1.28   “Valuation Date” means March 31, June 30, September 30 and
December 31 of each Plan Year; provided, however, that after implementation of a
supplemental 401(k) Plan, “Valuation Date” shall mean any business day.

ARTICLE II
ELIGIBILITY FOR PARTICIPATION

  2.01   Eligibility Requirements         Subject to Section 2.02, each Eligible
Employee of the Employer, other than employees of subsidiaries designated by the
Committee as ineligible subsidiaries, shall become eligible to participate in
the Plan on the later of (a) July 1, 1993, or (b) January 1 of the first Plan
Year on or after he or she becomes (or becomes again) an Eligible Employee.    
2.02   Change in Employment Status         A Participant’s participation in the
Plan shall terminate in the next Plan Year following the date on which he or she
ceases to be an Eligible Employee as defined under the terms of the Plan, except
that the Participant shall retain the right to receive his or her Account in
accordance with the terms and conditions of the Plan. He or she shall again
become

3



--------------------------------------------------------------------------------



 



      eligible to participate in the Plan as of the January 1 coincident with or
immediately following the date on which he or she regains the status of an
Eligible Employee under the Plan.     2.03   Determination of Eligibility      
  The Administrative Committee shall determine whether each Eligible Employee
has satisfied the eligibility requirements for participation in the Plan. The
Committee’s determination shall be conclusive and binding upon all persons.

ARTICLE III
DEFERRALS

  3.01   Deferrals

  (a)   Deferral of Compensation. For each Plan Year, a Participant may elect to
defer receipt of a portion of his or her Compensation that he or she would
otherwise receive from the Employer. The amount of the Deferral must equal a
whole percentage not exceeding 50% of the amount of the Participant’s
Compensation. The elections described in this Article III shall specify the form
and time of distribution of benefits as described in Section 6.01. Unless
otherwise provided, an election must be made each year in order to participate
in this Plan.     (b)   Deferral of Performance Shares and Restricted Stock
Units. Each Participant who receives a grant of Performance Shares or a grant of
Restricted Stock Units in a Plan Year may elect to defer all or any percentage
of the Performance Shares or Restricted Stock Units he or she may be entitled to
receive (including dividend equivalents credited to such shares) upon the
achievement of any performance requirements or lapse of the vesting period to
which the grant is subject. This election shall be made by giving notice in a
manner and within the time prescribed by the Administrator and in compliance
with Section 409A of the Code.

  3.02   Deferral Election

  (a)   Elections to Defer Compensation. For each Plan Year, a Participant (or
any Eligible Employee who is expected to become eligible to participate in the
Plan) may make an election to defer his or her salary by filing an election form
with the Administrative Committee within a reasonable period of time, as
specified by the Committee, before the beginning of the Plan Year to which the
Deferral election applies. Except as provided in this Plan, a Deferral election
shall be irrevocable on the December 31 preceding the Plan Year, or at such
earlier time as the Committee prescribes, and may not be changed or revoked
during the Plan Year that it is effective; provided, however, that a
Participant’s election shall terminate if such Participant receives a
distribution on account of an Unforeseeable Emergency or hardship withdrawal
from the 401(k) Plan and thereafter the

4



--------------------------------------------------------------------------------



 



      Participant must submit a new election during the next enrollment period
to resume participation in the Plan.     (b)   Elections to Defer
Performance-Based Bonuses. The Company, in its discretion, may permit a separate
election to defer a Performance-Based Bonus, and such election may be made and
be irrevocable no later than six months prior to the end of the applicable
performance period; provided, however, that such election shall be made prior to
the date that the Performance-Based Bonus is readily ascertainable.     (c)  
Elections to Defer Performance Shares and Restricted Stock Units. The Company,
in its discretion, may permit a separate election to defer distribution of
Performance Share awards and Restricted Stock Unit awards, and such election may
be made and be irrevocable no later than thirty days following the grant date of
the awards.     (d)   Deferral of Distribution of Performance Share Awards and
Restricted Stock Unit Awards Granted Prior to March 13, 2008        
Notwithstanding anything in this Plan to the contrary, for the purposes of
Performance Share awards and Restricted Stock Unit awards granted prior to
March 13, 2008, a Participant may defer the time of distribution of any unvested
portion of such Performance Share awards and Restricted Stock Unit awards
(including dividend equivalents credited to such shares); provided that:
(1) such deferral shall not become effective for 12 months and (2) the date of
payment is at least five years subsequent to the originally scheduled payment
date, and (3) the form is accepted by the Committee, in its sole and absolute
discretion. The election may be modified or revoked until twelve months prior to
the originally scheduled vesting date or such earlier time that the Committee
determines in its discretion, at which time such change shall become
irrevocable. The last valid form accepted by the Committee shall govern the
payout of a Participant’s deferred shares subject to Performance Share awards
and Restricted Stock Unit awards granted prior to March 13, 2008, (including
dividend equivalents credited to such shares), as applicable.

ARTICLE IV
ACCOUNTS, FUNDING AND VALUATION

  4.01   Establishment of Account         The Administrative Committee shall
open and maintain a separate Account for each Participant. Such Account shall be
credited with all Deferrals for the Participant. As soon as reasonably
practicable after each Valuation Date, each Participant shall be notified of the
value of his or her Account.

5



--------------------------------------------------------------------------------



 



  4.02   Valuation of Account Prior to the Implementation of a Supplemental Plan

  (a)   Until the date designated by the Administrative Committee for
implementation of a supplemental 401(k) Plan, as described in Section 4.03,
interest shall be credited to each Participant’s Account as of each Valuation
Date equal to the product of

  (1)   the amount credited to the Participant’s Account as of the last
preceding Valuation Date, less any distributions or withdrawals and plus
one-half of Deferrals, if any, since the last preceding Valuation Date,
multiplied by     (2)   the applicable interest rate.

  (b)   On each Valuation Date, each Participant’s Account will be credited with
interest. The amount of interest will be derived from the prime interest rate
published in The Wall Street Journal on the last business day coinciding with or
next preceding the Valuation Date. Any prime rate up to 6% will be considered in
full, and one-half of any prime rate over 6% will be considered; provided,
however, that effective April 1, 2007, the interest rate will not exceed 120% of
the long-term applicable federal rate (compounded quarterly), as published by
the Internal Revenue Service for the applicable Plan Year. The amount credited
will be a proration of the interest rate applied taking into consideration the
period of time elapsed since the last Valuation Date.

  4.03   Investment Elections After Implementation of a Supplemental 401(k) Plan

  (a)   Effective upon the date selected for implementation of a supplemental
401(k) Plan by the Administrative Committee, each Participant shall make an
investment election in the manner prescribed by the Administrative Committee,
indicating the Participant’s election to have the value of his or her Account
determined by crediting it with such earnings, gains and losses as would have
accrued to the Participant’s Account had such funds actually been invested in
one or more of the investment funds maintained in the 401(k) Plan. Such
investment election may be changed from time to time by the Participant with
respect to both past and future deferrals by following the procedures prescribed
by the Committee.     (b)   If an investment fund is eliminated from the 401(k)
Plan, the value of the portion of the Participant’s Account that the Participant
previously had elected be determined with reference to such investment fund
shall thereafter be determined in the manner determined by the Committee in its
sole discretion.

6



--------------------------------------------------------------------------------



 



ARTICLE V
PARTICIPANTS’ VESTED INTERESTS

  5.01   Vesting         Each Participant shall always be 100% vested in the
portion of his or her Account attributable to Deferrals and interest or earnings
credited pursuant to Section 4. Notwithstanding anything to the contrary in this
Article V, the vesting of shares subject to a Restricted Stock Unit award or to
a Performance Share award granted to a participant shall always be subject to
the vesting schedules and performance requirements set forth in the equity
award’s applicable plan or agreement.

ARTICLE VI
DISTRIBUTION OF BENEFITS

  6.01   Distribution of Benefits         Except as otherwise provided in
Article VI of the Plan, a Participant’s Account may not be distributed to a
Participant or his or her Beneficiary before the dates chosen pursuant to the
election made by the Participant.

  (a)   Form of Distribution. A Participant will elect, in writing, on a form
prescribed by the Administrative Committee, which of the distribution options
described below will govern the payment of the Participant’s Account upon a
Separation from Service. The Participant’s Account will be distributed to him
(subject to the timing requirements outlined in paragraphs (b) — (e) below) on
any of the following schedules:

  (1)   A single lump sum,     (2)   Four annual installments, or     (3)   Ten
annual installments.

      If the Participant made no election at the time specified in Section 3.02,
his or her benefit shall be paid as a single lump sum upon a Separation from
Service. For purposes of this Plan, installment payments shall be treated as a
single distribution under section 409A of the Code.     (b)   Time of
Distribution

  (1)   Separation from Service. If a Participant Separates from Service, his or
her Account shall be distributed in the form elected by the Participant pursuant
to paragraph (a) above. Subject to the timing requirements of paragraphs (c), a
Participant’s Account shall be distributed on the seventh

7



--------------------------------------------------------------------------------



 



      month following his or her Separation from Service. The amount in the
Participant’s Account shall be determined as of the Valuation Date that last
precedes the date of distribution, plus Deferrals and less any withdrawals or
distributions, if any, for the period from the last preceding Valuation Date to
the date of distribution.         Notwithstanding anything in this Article VI to
the contrary, if a Participant elects to defer the receipt of Performance Shares
or Restricted Stock Units granted prior to March 13, 2008, then such shares
(including dividend equivalents credited to such shares) shall be distributed in
the year in which the Participant elects; provided that such distribution shall
not occur at any time prior to the five-year anniversary of the originally
scheduled payment date of such shares; provided further that if the Participant
experiences a Separation from Service at any time prior to such elected
distribution date, the vested portion of any shares subject to such Performance
Share award or Restricted Stock Unit award granted prior to March 13, 2008,
shall be distributed on the seventh month following his or her Separation from
Service.     (2)   Disability. Effective January 1, 2007, if a Participant
becomes Disabled, his or her Account shall be distributed or begin to be
distributed, in the manner elected by the Participant pursuant to paragraph
(a) above, as soon as administratively feasible, but no later than 90 days,
after the Participant becomes Disabled. The amount in the Participant’s Account
shall be determined as of the Valuation Date that last precedes the date of
distribution, plus Deferrals and less any withdrawals or distributions, if any,
for the period from the last preceding Valuation Date to the date of
distribution.     (3)   Scheduled Withdrawal Date. A Participant may elect to
have all or a portion of his or her Account distributed to him or her on up to
three Scheduled Withdrawal Dates, while such Participant is an employee.        
Subject to the timing requirements outlined in paragraphs (c) below, a
Participant shall receive his or her distribution under this subparagraph (3) as
soon as administratively feasible after the Scheduled Withdrawal Date. If a
Participant elects a Scheduled Withdrawal Date, his or her Account valued as of
the last Valuation Date preceding the elected Scheduled Withdrawal Date shall be
distributed as elected in this subparagraph (3). Any subsequent Deferrals,
including interest or earnings credited thereon, shall be distributed pursuant
to subparagraph (1) above.         Notwithstanding an election pursuant to this
subparagraph (3), if a Participant Separates from Service prior to the Scheduled
Withdrawal Date, the Participant’s Account shall be distributed pursuant to his
or her election under subparagraph (1) above.

8



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, upon a distribution of a Participant’s
Account in subparagraphs (1), (2) and (3) above, and after January 1, 2007 but
prior to the implementation of a supplemental 401(k) Plan as described in
Section 4.03, the Company shall credit to a Participant’s Account interest on
the amount that is the difference of the value of the Participant’s Account as
of the last Valuation Date preceding the scheduled distribution date. Interest
shall be calculated using the principles set forth in Section 4.02.

  (c)   Changes to Distribution Elections         A Participant may change his
or her form of distribution of his or her Account upon a Separation from Service
or Scheduled Withdrawal Date by submitting a form, as the Committee prescribes;
provided that (1) any such change is not effective for 12 months and (2) the
date of payment is at least five years subsequent to the originally scheduled
date of payment, and (3) the form is accepted by the Committee, in its sole and
absolute discretion. The change may be modified or revoked until twelve months
prior to the time a Participant is originally scheduled to receive a payment, at
which time such change shall become irrevocable. The last valid form accepted by
the Committee shall govern the payout of a Participant’s Account, as applicable.
        Distributions made pursuant to this paragraph (c) will be made as soon
as administratively practicable, but no later than 90 days, after the newly
scheduled date of distribution.     (d)   No Cessation of Distribution for
Rehired Participants         In addition, if a Participant Separates from
Service and is later rehired by an Employer, distributions shall not cease, but
continue to be distributed as elected.

  6.02   Unforeseeable Emergency Withdrawals

  (a)   A Participant may withdraw up to 100% of the amount in his or her
Deferral Account in the event of an unforeseeable emergency to the extent
provided in this Section 6.02.     (b)   For purposes of this Section 6.02,
unforeseeable emergency means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
a dependent (as defined in section 152(a) of the Code) of the Participant, loss
of the Participant’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the
Participant’s control.     (c)   The withdrawal under this Section 6.02 may not
exceed the amount reasonably necessary to satisfy the financial need (including
the amount of any federal, state or local income taxes or penalties reasonably
anticipated to result from the

9



--------------------------------------------------------------------------------



 



      withdrawal). The withdrawal may not be made to the extent the need may be
satisfied (1) through reimbursement or compensation by insurance or otherwise,
(2) by liquidation of the Participant’s assets, to the extent the liquidation of
the assets would not itself cause severe financial hardship, or (3) by ceasing
Deferrals under the Plan.     (d)   A Participant who wishes to withdraw any
amount pursuant to this Section 6.02 must submit, on a form provided by the
Administrative Committee, a written request by the Participant that states:

  (1)   The unforeseeable emergency for which the withdrawal is requested;    
(2)   The amount needed to satisfy the financial need, which amount may include
any federal, state, or local income taxes or penalties reasonably anticipated to
result from the withdrawal;     (3)   A representation that the need cannot be
satisfied in any of the ways stated in the second sentence of paragraph (c);    
(4)   The date the funds are required; and     (5)   Any other information the
Administrative Committee deems necessary.

  (e)   The Administrative Committee will determine if an unforeseeable
emergency withdrawal will be allowed by applying the standards set forth in
paragraphs (b) and (c).     (f)   A withdrawal from a Participant’s Account
under this Section 6.02 shall be paid in a lump sum.

  6.03   Special Distribution Election on or before December 31, 2007        
Participants who are identified by the Administrative Committee, in its sole
discretion, may make a special distribution election to receive a distribution
of their Accounts in calendar year 2008 or later, provided that the distribution
election is made at least twelve months in advance of the newly elected
distribution date (and the previously scheduled distribution date, if any) and
the election is made no later than December 31, 2007. An election made pursuant
to this Section 6.03 shall be subject to any special administrative rules
imposed by the Committee including rules intended to comply with section 409A of
the Code. No election under this Section 6.03 shall (a) change the payment date
of any distribution otherwise scheduled to be paid in 2007 or cause a payment to
be paid in 2007, or (b) be permitted after December 31, 2007.     6.04  
Prohibition on Acceleration         Notwithstanding any other provision of the
Plan to the contrary, no distribution will be made from the Plan that would
constitute an impermissible acceleration of payment as defined in section
409A(a)(3) of the Code and the regulations promulgated thereunder.

10



--------------------------------------------------------------------------------



 



  6.05   Distributions to Key Employees         Notwithstanding any other
provision of the Plan to the contrary, distributions to a Key Employee may not
be made before the date that is six months after the date of his or her
Separation from Service.

ARTICLE VII
DEATH

  7.01   Death         If a Participant dies before distribution of his or her
Account has begun or been completed, the remaining portion of the Participant’s
Account shall be payable in a single lump sum to the Participant’s Beneficiary
no later than 90 days after the date of the Participant’s death. The value of
the Participant’s Account shall be determined in accordance with the rules set
forth in Section 4.

ARTICLE VIII
THE ADMINISTRATIVE COMMITTEE

  8.01   Appointment of Administrative Committee         The Company shall
designate the persons to serve as the Administrative Committee to manage and
administer this Plan in accordance with the provisions hereof, each member to
serve for such term as the Company may designate or until a successor member has
been appointed or until removed by the Company. Vacancies due to resignation,
death, removal or other cause shall be filled by the Company. In the event no
successor is appointed, the remaining member(s) or, if none, the Board will
function as the Administrative Committee until vacancies have been filled.
Members shall serve without compensation for Committee service. All reasonable
expenses of the Committee shall be paid by the Company.     8.02   Committee
Operating Rules         The Committee shall act by agreement of a majority of
its members, consistent with its charter and the Company’s bylaws, either by
vote at a meeting or in writing without a meeting. The signature of one member
of the Administrative Committee may be accepted by any interested party as
conclusive evidence that the Administrative Committee has duly authorized the
action therein set forth. No person receiving documents or written instructions
and acting in good faith and in reliance thereon shall be obliged to ascertain
the validity of such action under the terms of this Agreement. A member of the
Committee, who is also a Participant hereunder, shall not vote or act upon any
matter relating solely to him. In the event of a deadlock or other situation
which

11



--------------------------------------------------------------------------------



 



      prevents agreement of a majority of the Committee members, the matter
shall be decided by the Compensation Committee of the Board.     8.03  
Allocation and Delegation of Responsibilities         The Administrative
Committee may engage agents to assist in carrying out the Administrative
Committee’s functions hereunder. The Committee shall administer the Plan and
shall have full discretionary authority to construe this Plan and to determine
all questions of interpretation or policy in a manner not inconsistent with the
Plan and the Administrative Committee’s construction or determination in good
faith shall be final and conclusive and binding on all parties including but not
limited to the Employer and any Participant or Beneficiary, except as otherwise
provided by law. The Administrative Committee may correct any defect, supply any
omission, or reconcile any inconsistency in such manner and to such extent as
shall be deemed necessary or advisable to carry out the purpose of the Plan,
provided, however, that any interpretation or construction shall be done in a
nondiscriminatory manner and shall be consistent with the intent that the Plan
shall be for the benefit of a select group of management or highly compensated
employees. The Administrative Committee shall have all powers necessary or
appropriate to accomplish its duties under this Plan.     8.04   Duties and
Responsibilities         The Administrative Committee shall be charged with the
duties of the general administration of the Plan, including but not limited to,
the following:

  (a)   To determine all questions relating to the eligibility of employees to
participate in or remain a Participant hereunder;     (b)   To maintain all the
necessary records for the administration of the Plan;     (c)   To interpret the
provisions of the Plan and to make and publish such rules for regulation of the
Plan as are not inconsistent with the terms hereof;     (d)   To make any
adjustments in the allocations to Accounts under the Plan necessary to comply
with any provision of law;     (e)   To compute and certify to the Employer
initially and from time to time the sums of money necessary to be contributed to
the trust; and     (f)   To advise, counsel and assist any Participant regarding
any rights, benefits or elections available under the Plan.

      The Administrative Committee shall also be responsible for preparing and
filing such annual disclosure reports as may be required by law.        
Whenever it is determined by the Administrative Committee to be in the best
interest of the Plan and its Participants and Beneficiaries, the Administrative
Committee may

12



--------------------------------------------------------------------------------



 



      request such variances, deferrals, extensions, or exemptions or make such
elections for the Plan as may be available under the law.     8.05   Expenses
and Compensation         The expenses necessary to administer the Plan and the
expenses incurred by the Administrative Committee shall be paid by the Employer.
    8.06   Information from Employer         The Employer shall supply full and
timely information to the Administrative Committee on all matters relating to
the Compensation of all Participants, their continuous regular employment, their
retirement, death, the fact of their Disability or Separation from Service, and
such other pertinent facts as the Administrative Committee may require.     8.07
  Administrative Committee; Signature         The Committee shall act by
agreement of a majority of its members, either by vote at a meeting or in
writing without a meeting. The signature of one member of the Administrative
Committee may be accepted by any interested party as conclusive evidence that
the Administrative Committee has duly authorized the action therein set forth.
No person receiving documents or written instructions and acting in good faith
and in reliance thereon shall be obliged to ascertain the validity of such
action under the terms of this Agreement.

ARTICLE IX
PARTICIPANTS’ RIGHTS

  9.01   Special Disclosures         The Company shall furnish at least every
six months each Participant or Beneficiary with a written statement, based on
the latest available information, indicating his or her total benefits accrued.
        Upon a Separation from Service, a Participant in the Plan is entitled to
a written explanation of and accounting for his or her Account and of any
applicable options regarding the disposition of such Account.     9.02   Filing
a Claim for Benefits         A Participant or Beneficiary or the Employer acting
in his or her behalf shall notify the Administrative Committee of a claim for
benefits under the Plan. Such request may be in any form acceptable to the
Administrative Committee and shall set forth the basis of such claim and shall
authorize the Administrative Committee to conduct such examinations as may be
necessary to determine the validity of the claim and to take such steps as may
be necessary to facilitate the payment of any benefits to which the Participant
or Beneficiary

13



--------------------------------------------------------------------------------



 



      may be entitled under the terms of the Plan. The Administrative Committee
shall review the claim and may require additional information if necessary to
process the claim. The Administrative Committee shall issue its decision, in
writing, no later than 90 days after the date the claim is received, unless
circumstances require an extension of time. If such an extension is required,
written notice of the extension shall be furnished to the person making the
claim within the initial 90-day period, and the notice shall state the
circumstances requiring the extension and the date by which the Administrative
Committee expects to reach a decision on the claim. In no event shall the
extension exceed a period of 90 days from the end of the initial period.    
9.03   Denial of a Claim         Whenever a claim for benefits by any
Participant or Beneficiary has been denied, in whole or in part, a written
notice of the denial will be provided to the Participant or Beneficiary within
the period specified in Section 9.02 above. The notice shall set forth, in a
manner calculated to be understood by the claimant, (i) the specific reason or
reasons for the denial; (ii) reference to the specific Plan provisions upon
which the denial is based; (iii) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such information is necessary; and (iv) an explanation of the Plan’s
appeal procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review.     9.04  
Limitation of Rights         Participation hereunder shall not grant any
Participant the right to be retained in the service of the Employer or any
rights or interest other than those specifically herein set forth.

ARTICLE X
AMENDMENT AND TERMINATION

  10.01   Amendment         The Board may at any time and from time to time
amend this Plan in whole or in part (including retroactively). The Board shall
promptly deliver to the Administrative Committee a written copy of the document
amending the Plan. The Board shall not have the right to amend the Plan
retroactively in such a manner as to deprive any Participant or Beneficiary of
any benefit to which he or she was entitled under the Plan by reason of
Deferrals credited prior to the amendment.         The Committee may amend the
Plan to bring the Plan into compliance with applicable law (including changes
required in order to avoid penalty taxes applied to Participants under
Section 409A of the Code), to admit additional employees to the Plan in
connection with the acquisition of assets or additional business operations by
the Employer, or to make such other changes as the Committee deems desirable;
provided

14



--------------------------------------------------------------------------------



 



      that such changes do not materially increase the cost of the Plan to the
Employer or take the Plan out of compliance with applicable law, and provided
further that the Committee may not amend this Article X.     10.02   Termination
of the Plan

  (a)   General. The Board may terminate the Plan at any time and in the Board’s
discretion the Accounts of Participants may be distributed within the period
beginning twelve months after the date the Plan was terminated and ending
twenty-four months after the date the Plan was terminated. If the Plan is
terminated and Accounts are distributed, the Company shall terminate all account
balance non-qualified deferred compensation plans with respect to all
participants and shall not adopt a new account balance non-qualified deferred
compensation plan for at least three years after the date the Plan was
terminated.

  10.03   Termination upon a Change in Control

  (a)   “Change in Control” shall be deemed to have occurred upon a change in
the ownership or effective control of the Company or a change in the ownership
of a substantial portion of the assets of the Company as defined in the
regulations promulgated under section 409A of the Code.     (b)   Discretionary
Distribution of Accounts         The Board, in its discretion may terminate the
Plan 30 days prior to, or twelve months following, a Change in Control and
distribute the Accounts of the Participants within the 12-month period following
the termination of the Plan. If the Plan is terminated and Accounts are
distributed, the Company shall terminate all substantially similar non-qualified
deferred compensation plans sponsored by the Company and all of the benefits of
the terminated plans shall be distributed within twelve months following the
termination of the plans.

  10.04   Termination upon Dissolution or Bankruptcy         The Board, in its
discretion, may terminate the Plan upon a corporate dissolution of the Company
that is taxed under section 331 of the Code or with the approval of a bankruptcy
court pursuant to 11 U.S.C. section 503(b)(1)(A), provided that the
Participants’ Accounts are distributed and included in the gross income of the
Participants by the latest of (i) the calendar year in which the Plan terminates
or (ii) the first calendar year in which payment of the Accounts is
administratively practicable.

ARTICLE XI
MISCELLANEOUS

  11.01   Execution of Receipts and Releases

15



--------------------------------------------------------------------------------



 



      Any payment to any Participant or Beneficiary, in accordance with the
provisions of this Plan, shall, to the extent thereof, be in full satisfaction
of all claims hereunder against the Plan, and the Administrative Committee may
require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release therefor in such form as the
Administrative Committee shall determine.     11.02   Notice and Unclaimed
Benefits         Each Participant and Beneficiary must file with the Employer
from time to time in writing his or her post office address and each change of
post office address. Any communication, statement, or notice addressed to a
Participant or Beneficiary at his or her last post office address filed with the
Employer (or if no address was filed with the Employer, then at his or her last
post office address shown on his or her “Employer’s Records”) will be binding on
the Participant and his or her Beneficiary for all purposes of the Plan. Neither
the Employer, Administrative Committee, nor any insurance company providing
annuity contracts under the Plan shall be obliged to search for or ascertain the
whereabouts of any Participant or Beneficiary. For the purpose of this Section,
“Employer Records” means the payroll records maintained by an Employer. Such
records shall be conclusive, unless shown to the Employer’s satisfaction to be
incorrect.         The Committee shall notify any Participant or Beneficiary
when a distribution is required under the Plan. The Committee may also request
the Social Security Administration to notify the Participant or Beneficiary in
accordance with any procedures the Administration has established for this
purpose. In the event that the Participant or Beneficiary shall fail to respond
to any notice from the Committee, the amount in his or her Account shall be
forfeited.     11.03   Non-Alienation of Benefits         Except in the case of
a qualified domestic relations order, as defined in section 414(p) of the Code:

  (a)   No Participant or Beneficiary, and no creditor of a Participant or
Beneficiary shall have any right to assign, pledge, sell, hypothecate,
anticipate or in any way create a lien upon his or her benefits under the Plan
by operation of law or otherwise, and any attempt to do so shall be void; nor
shall any such benefits in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled to such
benefits.     (b)   No interest in the Plan shall be subject to assignment or
transfer or otherwise be alienable, either by voluntary or involuntary act or by
operation of law or equity, or subject to attachment, execution, garnishment,
sequestration, levy or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
Beneficiaries.

  11.04   Loans to Participants         A Participant may not receive a loan
from the Plan of any portion of his or her Account.

16



--------------------------------------------------------------------------------



 



  11.05   Benefits Payable to Incompetents         Each individual receiving
benefit payments under the Plan shall be conclusively presumed to have been
legally competent until the date upon which the Administrative Committee shall
have received written notice in the form and manner acceptable to it that such
individual is an incompetent for whom a guardian or other person legally vested
with his or her care shall have been appointed. From and after the date of
receipt of such notice by the Administrative Committee, all future benefit
payments to which such individual is entitled under the Plan shall be payable to
his or her guardian or other person legally vested with his or her care, until
such time as the Administrative Committee shall be furnished with evidence
satisfactory to it that such individual is legally competent.     11.06  
Applicable Law         This Plan shall be governed and construed under Federal
laws, the laws of the State of California and, to the extent applicable, ERISA
and regulations thereunder.     11.07   Headings as Guide         The headings
of this Plan are inserted for convenience of reference only and are not to be
considered in construction of the provisions hereof.     11.08   Pronouns      
  When necessary to the meaning hereof, either the masculine or the neuter
pronoun shall be deemed to include the masculine, the feminine, and the neuter,
and the singular shall be deemed to include the plural.     11.09   Reference to
Laws         Any reference to any section or regulation under the Code or ERISA
or to any other statute or law shall be deemed to include any successor law of
similar import.     11.10   Agent Designated for Service of Process         The
designated person upon whom service of process may be made in any action
involving the Plan shall be any current member of the Administrative Committee.
    11.11   Participant’s Rights Unsecured         The right of the Participant
or his or her designated Beneficiary to receive a distribution hereunder shall
be an unsecured claim against the general assets of the Company, and neither the
Participant nor his or her designated Beneficiary shall have any rights in or
against any amount credited to his or her Account or any other specific assets
of the Company. All amounts credited to an Account shall constitute general
assets of the Company and may be disposed of by the Company at such time and for
such purposes as

17



--------------------------------------------------------------------------------



 



      it may deem appropriate. An Account may not be encumbered or assigned by a
Participant or any Beneficiary, as provided in Section 11.03.         Executed
on this 25th day of October, 2010, to be effective as of October 25, 2010.

                  ABM INDUSTRIES INCORPORATED    
 
           

18